Title: Notes on Appointments, 23 December 1805
From: Jefferson, Thomas
To: 


                        
                            
                        
                        
                     
                        
                           
                           New nominations to be made.
                        
                        
                           ^
                           Peter Walsh a citizen of the US. resident at Cette in France to be Coml. Agent of the US. at Cette.
                        
                        
                           ^
                           John Lyle of N. York to be Consul of the US. at Curraçoa
                        
                        
                           ^
                           Hezekiah Huntington of Connecticut to be Atty for the US. in the district of Connecticut
                        
                        
                           ^
                           Joseph Deville Bellechasse
                           }
                           to be members of the legislative council for the territory of Orleans being five of the persons nominated to me by the H. of R. of that territory for that purpose.
                        
                        
                           
                           John W. Gurley
                        
                        
                           
                           John Baptiste McCarty
                        
                        
                           
                           Jean Noel Detrehan
                        
                        
                           
                           Pierre Sauvé
                        
                        
                           ^
                           Nicholas Perkins of Missisipi to be Register of the land office for the lands East of Pearl river in the Missisipi territory.
                        
                        
                           ^
                           Shadrach Bond of Indiana territory to be a member of the legislative council of that terry. being one of the two persons nominated to me by the H. of R of the same territory to supply the place of Hay who has resigned.
                        
                        
                           ^
                           John Griffin, now a judge of the territory of Indiana to be a judge of the territory of Michigan.
                        
                        
                           ^
                           John Stephen of Maryld to be District Atty of Maryld v. Zeb. Hollingsworth resd.
                        
                        
                           ^
                           Peter A. Schenck of N.Y. Survr of the port of N.Y.
                        
                        
                           Renomination postponed. Rufus Easton of Louisiana to be one of the judges of the territory of Louisiana.
                        
                        
                           new nomns postponed
                           
                        
                        
                           ^
                           James Holmes of Georgia Colr. & Inspr of rev. for the distr. & port of Sunbury in Georgia.
                        
                        
                           
                           
                              Fulwar Skipwith Coml. Agt. of the US. at Paris to be Surveyor
                        
                        
                           ^
                           David Parmelee of Misipi, to be a Comr of land titles for the lands West of Pearl R. in Mispi
                        
                        
                           
                           Orleans. 2 judges.
                           
                              Theodore Bland 
                           
                        
                        
                           
                           
                           William Sprigg
                        
                        
                           
                           
                           
                              Otto Shrader
                           
                        
                        
                           ^
                           Misipi. a Secretary.  Meade of Georgia
                        
                        
                           ^
                           Louisiana. a judge. Bland or Shrader
                        
                        
                           ^
                           Indiana. a judge v. Griffin. George Tod. Sprigg
                           
                        
                        
                           
                           Harrison was appd. Govr. for 3. y. from 1803. May 13.
                        
                        
                           ^
                           Phinias Manning lately appd Collector of the distr. of Perth Amboy to be also Inspector of revenue of the port of P. Amboy
                        
                        
                           
                           Hammond Colo. Scott
                        
                     
                  
                        
                            
                        
                    